Citation Nr: 1621190	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-29 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the additional disability of gynecomastia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not establish that the Veteran failed to give informed consent for the prescription of Spironolactone, or that he has any additional disability related to that prescription that was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing reasonable care; or, that any additional disability was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for any additional disability as a result of VA medical treatment have not been met. 38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under VA laws and regulations, when a veteran incurs additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  In determining that an additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital 

care, medical or surgical treatment, or examination without the veteran's informed consent.  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. §§ 3.361(d)(2), 17.32.

The Veteran asserts that he developed gynecomastia after taking Spironolactone, a medication first prescribed by a VA treatment provider in December 2001.  He contends that he was not informed of the serious side effects, including gynecomastia, before taking the prescribed medication and that he was not properly monitored for side effects after Spironolactone was prescribed.

VA Medical Center treatment notes reveal that the Veteran was admitted for chest pain on December 28, 2001.  The Veteran was first prescribed Spironolactone at that time.  A December 31, 2001 pharmacy note reports Spironolactone was a new prescription and that the Veteran was counseled upon discharge from the hospital regarding his new prescriptions.  The pharmacy note reported that the Veteran was motivated and ready to learn, and that possible side effects of new prescriptions were discussed.  It was noted that the Veteran was provided with an educational handout and verbally acknowledged understanding.

In August 2006, gynecomastia was reported; it was noted that the Veteran's prolactin levels would be checked.  An October 2006 treatment note includes a notation that the Veteran had no complaints.  It was noted that the Veteran had gynecomastia and that prolactin levels would be checked.  It was also noted that tests were fee-based and would be discussed with the covering physician.  The plan 

of care was discussed with the Veteran including expected therapeutic benefits and potential side effects of prescribed medications and treatments.  The Veteran verbalized understanding and was in agreement with the plan of care the Veteran was advised to contact a nurse coordinator for any additional problems.  A follow-up appointment was scheduled for three months.  

A January 2007 treatment note included the Veteran's report that he had no complaints and "felt great."  It was noted that gynecomastia was unchanged.  A follow-up appointment was noted to take place in four months.  A June 2007 telephone encounter note reported that the Veteran called in order to request a refill on Spironolactone and he reported he was doing well.  A July 2007 telephone contact included the Veteran's request for refills on his medications, side effects of prescribed medications were discussed.  The Veteran requested a refill on Spironolactone in September 2007.  In December 2007, the Veteran was instructed to stop taking Spironolactone and to schedule a follow up appointment.   

In a June 2008 letter from VA's Acting Director of Primary Care Service, it was noted that the Veteran had been assigned a new primary care physician following his request for reassignment.

During a September 2011 VA examination, the Veteran reported that he was prescribed Spironolactone for the first time on December 28, 2001.  The Veteran stated that he was never warned about the possible side effects of this medication including breast changes or gynecomastia.  He explained that he did not know why, but there were periods of time where Spironolactone was not prescribed but that he took it intermittently for several years.  The Veteran stated that he was told at that time that the gynecomastia would resolve within a matter of a few months after stopping the medication but it had not resolved or improved.  He reported that there had been no significant change in the condition since 2006.  He explained that this condition made him uncomfortable and noted that his girlfriend had asked him to move out because she was uncomfortable with his appearance.  The physical examination revealed bilateral gynecomastia, without palpable or visible abnormalities associated with the condition.  Following the examination of the 

Veteran and review of the claims file, the examiner concluded that gynecomastia was "less likely than not" the result of carelessness, negligence, lack or proper skill, error in judgment or similar instance of fault on the part of VA.  The examiner opined that the Veteran was appropriately prescribed Spironolactone in December 2001, as he had three of the most common indications for that treatment to include congestive heart failure, hypertension, and edema.  The examiner stated that the evidence of record demonstrated that there was no question that the Veteran had indications for treatment with Spironolactone and that there were "not a lot of other good options, if any, available to his providers at the time."  

The examiner noted the Veteran's reports that he was never informed of the possible side effects of Spironolactone but stated that records demonstrated that a pharmacy consultation was requested and completed on December 31, 2001.  The examiner noted that the pharmacist listed all the medication prescribed including Spironolactone, that the Veteran was counseled on the new medications, and that the pharmacy note reported that the Veteran was ready and motivated to learned and noted that side effects were discussed.  It was also noted that the pharmacy treatment note stated twice that the Veteran was provided an educational handout.  

The examiner noted that gynecomastia was "less likely than not" the result of an event which was not reasonably foreseeable.  The examiner explained that gynecomastia was a well-established known adverse effect of the medication Spironolactone.  It was noted that this risk was known at the time of prescription and that it was not a rare or even uncommon side effect which would not be foreseeable.  

Included in the electronic claims file is an August 2012 letter from VA Regional Counsel which noted that an investigation of the Veteran's Administrative Tort Claim was completed.  The Regional Counsel stated that following review of the treatment and services by the St. Louis VAMC providers, it was determined that there was no evidence to demonstrate that his Spironolactone administration was negligently undertaken.  It was found that the medication was appropriate for the Veteran's condition and that gynecomastia was a known complication associated 

with the medication.  The Regional Counsel added that a Federal Tort Claim must be filed within two years of the alleged medical malpractice that resulted in personal injury and that the Veteran's claim was outside of that time frame.  The Regional Counsel stated that accordingly, the Veteran's claim under the Federal Tort Claims Act was denied.  A March 2014 letter from Regional Counsel indicates that the Veteran's case had been reconsidered and denied by VA's General Counsel.

In a January 2015 statement in support of his claim, the Veteran noted that he spoke to a patient relations specialist in 2009 regarding the prescription of Spironolactone and gynecomastia.  He stated that records would indicate that his nurse did not receive written authorization or documentation to prescribe Spironolactone and that she did not see or schedule an appointment with the Veteran for a physical evaluation for twelve months regarding his reaction to Spironolactone.  He explained that his reaction to Spironolactone caused him to seek another primary care provider.

In an April 2015 addendum to the September 2011 VA examination, the examiner who conducted the September 2011 VA examination again reviewed the claims file and determined that the Veteran's gynecomastia was "less likely as not" the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  The examiner noted the Veteran was re-prescribed Spironolactone in July 2005.  It was noted that although the prescription was entered by the primary care nurse practitioner this was done so on the day following a note from the VA endocrinologist, upon the endocrinologist's recommendation.  It was indicated that the nurse practitioner noted on July 29, 2005, that she called in reference to discussion with the endocrinologist.  

The examiner noted that the Veteran had regular follow-up appointments with two primary care nurse practitioners of the prescription until it was discontinued in 2007.  The examiner cited frequent documentation of current history taken from the Veteran, along with a review of systems and thorough physical examinations during this time period.  Lab work is also found to have been performed on a regular basis.  The examiner stated that the first indication of gynecomastia was shown on August 

2006, at which time it was noted that physical examination noted large well developed breasts.  A diagnosis of gynecomastia was provided and that labs were indicated.  The examiner additionally noted that the medical provider documented the benefits and potential side effects of prescribed medications were discussed and the Veteran was in agreement with the plan of care.

The examiner stated that in a follow-up appointment in January 2007, the Veteran reported that he had no complaints and felt great and that gynecomastia was reported as unchanged.  The examiner further cited the Veteran's September 2007 request for a refill of that prescription.  The examiner stated that there was no indication that gynecomastia was progressing or severe or that the Veteran wished to alter the treatment plan during that time, noting again that treatment records documented that the plan was discussed, including benefits and risks of treatment including prescription medications.  In fact, the examiner elaborated, the Veteran called for refills of the medication, at which time counseling was again appropriately documented by his nurse practitioner.  The examiner stated that when the condition worsened in late 2007, the nurse practitioner appropriately asked the veteran to stop the Spironolactone at that time.  

The examiner concluded that for the reasons above, it was his opinion that gynecomastia was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA, in treating the Veteran from 2001 to 2007, including the actions of VA in monitoring the use of and prescribing renewals of Spironolactone over the phone. The examiner noted that the brief prescribing of Spironolactone in late 2001 to mid-2002 showed no evidence of gynecomastia developing based on Veteran's history, as well as the medical records.

The evidence of record fails to demonstrate that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

The evidence clearly shows that the Veteran has gynecomastia as a result of taking the medication Spironolactone.  Accordingly, an additional disability is shown.  Thus, in this case, the Veteran's claim rests on whether the evidence demonstrates that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable, and on whether the Veteran provided an informed consent to his treatment with Spironolactone.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.  

Concerning the question of whether the subsequent development of gynecomastia was reasonably foreseeable, as noted by the VA examiner above, gynecomastia is a well-known possible side effect of Spironolactone.  As such, the Veteran's development of gynecomastia secondary to taking Spironolactone was reasonably foreseeable.  Significantly, the VA examiner found no negligence or carelessness on the part of VA stating that the use of that medication was reasonable considering his conditions and that the evidence demonstrated that the Veteran was properly monitored in his use of Spironolactone, noting, too that the Veteran reported on several occasions that he had no complaints.  Thus, the Board cannot find that VA failed to exercise the degree of care that would be expected of a reasonable health care provider in prescribing the drug to the Veteran. 

The Veteran contends both that he was not told about the potential side effects and that he was improperly followed.  He stated that he was not told gynecomastia was a side effect of Spironolactone and that he was not provided with adequate educational materials.  Moreover, he contends that the nurse who oversaw his treatment improperly prescribed Spironolactone.

Treatment notes report that the side effects of the Veteran's prescriptions were discussed when they were first prescribed in December 2001, in October 2006 and in June 2007 and July 2007, when the Veteran is shown to request a refill of the medication.  Such is confirmed by the VA examiner.  Moreover, while the Veteran contends that he was assured that this condition would reverse itself by his treating nurse, the evidence is against this claim.  Of note, the Veteran is shown on multiple occasions to report that he had no complaints after gynecomastia was found.  In fact, he was reported to state that he felt "great" during this time.   Moreover, the Veteran's claims that he voiced his concerns about this side effect are put into question by the Veteran's request for refills of Spironolactone, following discussions of the side effects of that drug.  Instead, the evidence indicates that the Veteran was aware of the side effects of Spironolactone, indeed he observed them, and had accepted them as a result of his treatment.

While the Veteran contends that his request for a new physician thereafter demonstrates that he was upset about his treatment, the evidence demonstrates that the earliest the request is made is 2008.  Thus, while this evidence suggests that the Veteran may have later regretted the use of the prescription, it does not demonstrate any negligence or failure to obtain informed consent on the part of VA.

Based on the foregoing, the Board finds that the evidence of record demonstrates that the additional disability gynecomastia caused by VA's prescription of the drug Spironolactone was not due to negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care, to include the advanced failure to obtain informed consent when prescribing Spironolactone.  The evidence of record reflects that gynecomastia is a well-known potential side effect of the medication, that the Veteran was made aware of this side effect and that he was properly monitored in his use of Spironolactone.  

Upon consideration of all of the evidence of record, the Board finds that the evidence of record does not establish that the Veteran failed to give informed consent, or that he has any additional disability that is proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care; or, that any additional disability is the result of an event not reasonably foreseen.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the claimed additional disability of gynecomastia, as due to VA medical treatment, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


